UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

IN THE MATTER OF THE SEARCH OF ) MISC. NO::
DAIRY QUEEN, 217 SC-72 BUSINESS, )
GREENWOOD, SOUTH CAROLINA _ )
29649 AND THE SEARCH OF A )
CELLULAR TELEPHONE ) (UNDER SEAL)
MOTION TO SEAL

The United States of America, by and through its undersigned Assistant United States
Attorney, hereby moves this Court to seal the affidavit and attachments in support of the search
warrants. The Court has the inherent authority to seal these documents. See Baltimore Sun v. Goetz,
886 F. 2d 60 (4th Cir. 1988). The purpose of the Government’s request is to protect the information
contained within these documents and to avoid the disclosure of the investigation at this time.

Based on the facts in the affidavit, there is reason to believe that disclosure of the
information in that document would seriously jeopardize the investigation including by giving
targets the opportunity to destroy or tamper with evidence, change patterns of behavior, flee from
prosecution, intimidate cooperating and potential witnesses, and endanger the safety of law
enforcement and other individuals. For these reasons, the Government submits that the interests in
sealing the affidavit and attachments outweigh the common-law public right of access and that
sealing is “essential to preserve higher values.” See Media Gen. Operations, Inc. v. Buchanan, 417
F.3d 424, 429-31 (4th Cir. 2005). The Government further submits that, by sealing only the
affidavit and attachments in support of the search warrants and providing public access to the
search warrants, the application in support of the search warrants, the motion to seal and the sealing

order, the denial of access is narrowly tailored to serve the Government’s interests in sealing. Id.

at 429.
Based on the foregoing, the Government requests that the affidavit and attachments in
support of the search warrants be filed under seal until August 20, 2020 or further order of the
court, except that working copies should be made available to the United States Attorney’s Office,
the Federal Bureau of Investigation, and any other law enforcement agency designated by the

United States Attorney’s Office.

Respectfully submitted

SHERRI A. LYDON
UNITED STATES ATTORNEY

By: s/ William C, Lewis
WILLIAM C. LEWIS (#12076)
Assistant United States Attorney

Columbia, South Carolina
August 20, 2019
